DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment filed on 3/15/2021 have been entered and fully considered.  Claims 1, 6, 11, 14, 15 and 19 are amended, claims 2, 8, 12 and 16 are canceled, and claims 1, 3-7, 9-11, 13-15 and 17-20 are currently pending.

Response to Arguments
Applicant's arguments with respect to claims 1, 3-7, 9-11, 13-15 and 17-20 have been fully considered but are moot based upon the new grounds of rejection necessitated by applicant's amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 9, 11, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lear et al. (Manufacturer Usage Description Specification, draft-ietf-opsawg-mud-13, October 24, 2017), hereinafter Lear, in view of Salkintzis (US 2020/0280562 A1). 

Regarding claim 1, Lear teaches a method of establishing network policy parameters for an internet of things (loT) device (Figure 1 and Page 8; Thing is referred to as device emitting a , the method comprising: 
receiving a first network message from the IoT device (Figure 1 and Page 10; the MUD controller receive MUD URL from the Things) in a cellular communication network (Figure 1 and Page 10; a MUD controller may be a component of a AAA or network management system, therefore part of cellular communication network), wherein the IoT device is configured to generate the first network message by including a network policy identifier for the IoT device (Figure 1 and Pages 8 and 10; Thing is the device emitting a MUD URL and transmits the message to the switch/router and MUD controller);
determining, using a MUD controller in the cellular communication network (Figure 1 and Page 9; MUD controller in DHCP server in cellular network) and based on the network policy identifier, one or more network policy parameters relating to the IoT device and the cellular communication network (Page 5; the Thing emitting a MUD URL and this URL serves both to classify the device type and to provide a means to locate a policy file), comprising:
retrieving a policy profile relating to the IoT device, from a policy repository (Figure 1 and Page 10; MUD file server), based on the network policy identifier (Figure 1 and Page 10; after receiving the MUD URLs, the MUD controller retrieves the MUD file and signature from the MUD file server); 
parsing the policy profile to determine a policy expectation from the IoT device (Figure 1 and Page 10; abstract the received MUD files for the MUD URI identifying the particular Thing); and
translating the policy expectation to generate the one or more network policy parameters relating to the IoT device and the cellular communication network (Figure 1 and Page 10; translate abstractions in the MUD files to specific network element configuration); and
establishing the one or more network policy parameters for the IoT device in the cellular network, wherein establishing the one or more network policy parameters modifies a parameter of the cellular communication network (Figure 1 and Page 10; update cellular network elements with appropriate configuration).
Lear may not specifically teach receiving a first network message at a packet data network gateway (PGW) in a cellular communication network, the first network message in a protocol configuration options (PCO) element and to transmit the first network message using the cellular communication network; determining, using the PGW and a policy charging and rules function (PCRF) in the cellular communication network, comprising: parsing the policy profile at the PCRF; translating the policy expectation at the PCRF to generate the one or more network policy parameters relating to the IoT device and the cellular communication network; and transmitting the network policy parameters from the PCRF to the PGW; and establishing the network policy parameters using the PGW.  In an analogous art, Salkintzis teaches receiving a first network message at a packet data network gateway (PGW) in a cellular communication network (Figure 4A and Paragraphs 0062 and 0063; the UE decides to establish a data connection by sending a NAS message to the AMF 132 and then to SMF 134 [equivalent of PGW]), the first network message including a protocol configuration options (PCO) element (Figure 4A and Paragraph 0062; The NAS message may also include a S-NSSAI for selecting a particular network slice in the mobile communication network. Parameters included in the PDU Session Establishment Request message may include a PDU type, a session and service continuity ("SSC") mode, a protocol configuration option ("PCO")) and to transmit the first network message using the cellular communication network (Figure 4A and Paragraphs 0062 and 0063; the UE sends the request to AMF 132, then to SMF 134, then to PCF 136, these components are all part of the cellular communication network); determining, using the PGW and a policy charging and rules function (PCRF) in the cellular communication network (Figures 4A and 4B), comprising: parsing the policy profile at the PCRF (Figure 4B and Paragraphs 0070 and 0072; the AF 138 creates one or more service rules describes what type of QoS and/or charging should be applied to the data flows, and transmit it to the request of PCF and provides ; translating the policy expectation at the PCRF to generate the one or more network policy parameters relating to the IoT device and the cellular communication network (Figure 4B and Paragraph 0072; the service rule "traffic to *.netwflix.com is to have premium QoS" will be converted to a PCC rule "traffic to network 122.87/16 is to have QFI=5); and transmitting the network policy parameters from the PCRF to the PGW; and establishing the network policy parameters using the PGW (Figure 4B and Paragraph 0073; the PCF 136 provides to SMF 134 [equivalent to PWG] all PCC rules that should be applied to the PDU session).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Lear and Salkintzis because there is a need to update or modify the policy rules after the establishment of the data connection (Salkintzis, Paragraph 0004).

Regarding claim 11, claim 11 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.  
Lear may not specifically teach a computer program product for establishing network policy parameters for an internet of things (IoT) device, the computer program product comprising: a non-transitory computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation.  
In an analogous art, Salkintzis teaches a computer program product for establishing network policy parameters for an internet of things (IoT) device (Figures 4A and 4B), the computer program product comprising: a non-transitory computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code (Figures 4A, 4B, Paragraphs 0020 and 0021; a program product embodied in one or more computer readable storage device storing machine readable code) executable by one or more computer processors to perform an operation (Figures 4A, 4B and Paragraph 0025; the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the schematic flowchart diagrams and/or schematic block diagrams).  Therefore, it would have been obvious to one of ordinary skill in the art Salkintzis the effective filling date of the claimed invention to combine the teachings of Lear and Salkintzis because these are essential elements of the network in order to perform the operation.

Regarding claim 15, claim 15 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.  Lear further teaches a system, comprising plurality of components (Figure 1).
Lear may not specifically teach a processor; and a memory storing a program, which, when executed on the processor, performs an operation.  
In an analogous art, Salkintzis teaches a processor (Figures 4A, 4B and Paragraph 0025; the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the schematic flowchart diagrams and/or schematic block diagrams); and a memory storing a program (Figures 4A, 4B, Paragraphs 0020 and 0021; a program product embodied in one or more computer readable storage device storing machine readable code), which, when executed on the processor, performs an operation (Figures 4A, 4B and Paragraph 0025; the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the schematic flowchart diagrams and/or schematic block diagrams).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Lear and Salkintzis because these are essential elements of the network in order to perform the operation.

Regarding claims 3, 13 and 17, the combination of Lear and Salkintzis teaches all of the limitations of claims 1, 11 and 15, as described above.  Further, Lear teaches wherein the network policy identifier comprises a manufacturer usage description (MUD) uniform resource identifier (URI) (Figure 1 and Page 10; the Thing transmits MUD URL.  Page 38; URI suffix), wherein the policy profile comprises a MUD profile (Figure 1 and Page 10; retrieve MUD file), and wherein the policy repository comprises a MUD file server (Figure 1 and Page 10; MUD file server).

Regarding claims 4 and 18, the combination of Lear and Salkintzis teaches all of the limitations of claims 3 and 17, as described above.  Further, Lear teaches wherein the one or more network policy parameters comprise quality of service (QoS) parameters (Page 11; the MUD file include policy that include quality of service).

Regarding claim 5, the combination of Lear and Salkintzis teaches all of the limitations of claim 3, as described above.  Further, Lear teaches wherein the one or more network policy parameters comprises security parameters (pages 6 and 7; the MUD file may allow access to and from controllers, local DNS/NTP, ports, etc.  While the policy examples given here focus on access control, this is not intended to be the sole focus. By structuring the model described in this document with clear extension points, other descriptions could be included. One that often comes to mind is quality of service).

Regarding claims 6, 14 and 19, the combination of Lear and Salkintzis teaches all of the limitations of claims 1, 11 and 15, as described above.  Further, Lear teaches retrieves the policy profile from the policy repository using the network policy identifier (Figure 1 and Page 10; 
Lear may not specifically teach transmitting a second network message from the PGW to the PCRF, the second network message comprising the network policy identifier, wherein the PCRF retrieves the policy profile.  In an analogous art, Salkintzis teaches transmitting a second network message from the PGW to the PCRF (Figure 4A and Paragraphs 0064 and 0065; the SMF 134 [equivalent to PGW] request policies for this PDU session from the PCF 136), the second network message comprising the network policy identifier (Figure 4A and Paragraph 0065; the request includes SUPI of the user, the PDU session ID, DNN, and IP address/prefix allocated for this PDU session), wherein the PCRF retrieves the policy profile (Figure 4A, 4B and Paragraphs 0066 and 0072; response to receiving the policy request from the SMF 134, the PCF 136 requests Service Rules from the AF 138.  The PCF receive the created Service Rule from the AF).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Lear and Salkintzis because these are essential elements of the network in order to perform the operation.

Regarding claim 7, the combination of Lear and Salkintzis teaches all of the limitations of claim 1, as described above.  Further, Lear teaches wherein the MUD controller retrieves the policy profile from the policy repository using the network policy identifier (Figure 1 and Page 10; after MUD URL is received, the MUD controller retrieves MUD file from MUD file server using the MUD URL).
Lear may not specifically teach wherein the PGW retrieves the policy profile.  In an analogous art, Salkintzis teaches wherein the PGW retrieves the policy profile (Figures 4A, 4B, Paragraphs 0064, 0065 and 0072; the AF transmits the Service Rule response to the PCF 136 and then to the SMF 134).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Lear and 

Regarding claims 9 and 20, the combination of Lear and Salkintzis teaches all of the limitations of claims 1 and 15, as described above.  In addition, Salkintzis teaches wherein the first network message comprises a packet data network (PDN) connectivity request (Figure 4A and Paragraph 0062; the UE decides to establish a data connection [equivalent to the packet data network connectivity request]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Lear and Salkintzis because these are essential elements of the network in order to perform the operation.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lear in view of Salkintzis, as applied in the claims above, further in view of Protocol configuration options information element, 3GPP TS24.008 V12.2.0 (2013-06), Table 10.5.154, hereinafter D1. 

Regarding claim 10, the combination of Lear and Salkintzis teaches all of the limitations of claim 1, as described above.  Further, Lear teaches the first network message comprises the network policy identifier (Figure 1 and Page 10; the Thing transmits the MUD URL).
The combination of Lear and Salkintzis may not specifically teach wherein the PCO element comprises elements in octets between octet w+1 and octet z.  In analogous art, D1 teaches wherein the PCO element comprises elements in octets between octet w+1 and octet z (Page 567; configuration protocol optional information may be in octets w+1 to z).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Lear, Salkintzis and D1 because it enables MUD integration into 5G/4G Core network with 3rd Generation Partnership Project (3GPP)-defined .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.G./Examiner, Art Unit 2647 
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649